DETAILED ACTION
Acknowledgements
In the reply filed August 10, 2022, the applicant amended claims 1, 6, 8, 12, 15, and 18. 
The applicant cancelled claims 5, 7, and 14.
Currently claims 1-4, 6, 8-13, and 15-20 are under examination. 

Allowable Subject Matter
Claims 1-4, 6, 8-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The use of language relating to the piston rod being configured to extend through the cylinder, while the piston rod is configured to remain stationary as the cylinder moves axially, in combination with the other limitations of claim 1, is sufficient to distinguish the applicant’s invention from prior art.
The use of language relating to a gear being coupled to the lever, in combination with the other limitations of claim 12, is sufficient to distinguish the applicant’s invention from prior art.
The use of language relating to a piston rod extending through the cylinder and remaining fixed during operation of the actuation system, in combination with the other limitations of claim 18, is sufficient to distinguish the applicant’s invention from prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679